Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed December 30, 2021 has been entered.  Claims 1-4, 6-15, 18 and 19 are pending in this application, with claims 6-12, 18 and 19 withdrawn from consideration as directed to a non-elected invention.  Thus claims 1-4 and 13-15 are examined herein.

Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maier et al. (US 2017/0252854) or KR 10-2007-0067794, either of which in view of either Shim et al. (US 2009/0159180) or Hinotsu et al. (US 2013/0153835). [Note: A translation of KR ‘794 has been obtained from K-PION, is attached to this Office Action and will be referred to herein].
Maier and KR ‘794 each disclose forming a silver powder using a gas-phase process such as a plasma process.  See, for instance, Maier para. [0032] and Example 
Neither Maier nor KR ‘794 disclose supplying an organic acid to the particles as required by the instant claims.  Shim and Hinotsu indicate that it was known in the art, at the time of filing of the present invention, to supply an organic acid such as malonic acid to a silver powder. See, for instance, Shim para. [0070] or Hinotsu para. [0090].  In other words, Shim and Hinotsu indicate the conventionality of the “step of supplying an organic acid” as claimed, and specifically supply one of the organic acids recited in claim 1 as amended.  The examiner takes official notice of the fact that malonic acid consists only of C, O and H, as required by instant claims 4 and 14.  Both Shim and Hinotsu discuss certain advantages of treating silver powder in this manner.  For example, Shim para. [0094] indicates that this results in a simplified and less expensive process for producing an electrode, and Hinotsu para. [0012-0014] indicates that this results in low resistance in conductive films made from the powder.
Based on these disclosures of Shim et al. or Hinotsu et al., it would have been obvious for one of ordinary skill in the art, having produced silver powder by a method as disclosed by Maier et al. or KR 10-2007-0067794, to supply an organic acid to that powder in a manner as presently claimed.

Claims 3, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Maier et al. or KR 10-2007-0067794, either of which in view of JP 2005-081198. .
As indicated supra, Maier and KR ‘794 disclose producing silver powder in a manner as presently claimed, but do not disclose supplying an organic acid to the silver powder as required by the instant claims.  JP ‘198 indicates it was known in the art, at the time of filing of the present invention, to bring noble metal particles into contact with an aqueous citric acid solution in an atmosphere such that the acid is decomposed.  See, for instance, para. [0018] and [0035-0036] of the translation of JP ‘198.  The examiner takes official notice of the fact that citric acid consists only of C, O and H as required by instant claim 15.
Based on this disclosure of JP 2005-081198, it would have been obvious for one of ordinary skill in the art, having produced silver powder in a manner as disclosed by Maier et al. or KR 10-2007-067794, to supply an organic acid to that powder in a manner as presently claimed.

			Response to Arguments
Applicant’s arguments filed December 30, 2021 have been fully considered, with the following effect.
a) The amendment filed on that date overcomes all of the prior rejections under 35 USC 112, 102 and 103.
b) The terminal disclaimer filed on December 30, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application no. 16/965,279 has been reviewed 
Note, however, that the amendment to the claims significantly altered the scope and meaning of the independent claim such that new art has been applied to the instant claims under 35 USC 103, as detailed supra.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	February 28, 2022